Citation Nr: 0026696	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-04 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for an undiagnosed 
illness manifested by bone aches.

2. Entitlement to service connection for an undiagnosed 
illness manifested by left arm and shoulder pain.

3. Entitlement to an increased evaluation for a service-
connected herniated nucleus pulposus at L4-5, status post 
hemilaminectomy and microdiskectomy, currently evaluated 
as 40 percent disabling.

4. Entitlement to an effective date prior to February 25, 
1997 for the grant of service connection for the status 
post-operative herniated nucleus pulposus at L4-5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 1971 
and from November 1990 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for bone aches due to an undiagnosed illness and 
denied service connection for left arm and shoulder pain due 
to an undiagnosed illness.  

The RO granted service connection for status post 
hemilaminectomy and microdiskectomy with a 40 percent 
evaluation effective from February 25, 1997 (excepting a 
period of a temporary total rating commencing in March 1998 
and not at issue in this appeal) and a 20 percent evaluation 
effective from May 1, 1998.  By a rating decision in January 
1999, the RO granted an evaluation of 40 percent effective 
from February 25, 1997 with a temporary total evaluation 
effective from March 5, 1998 to May 31, 1998.  


FINDINGS OF FACT

1. The veteran's complaints of left arm and shoulder, 
bilateral great toes, bilateral wrists, and low back pain 
have been attributed to a clinical diagnosis of left 
shoulder impingement syndrome, left proximal humerus 
fibrous dysplasia, acute subacromial bursitis, gout, 
Kienbock's disease, and a herniated nucleus pulposus at 
L4-5.

2. There is no competent medical evidence of a nexus between 
any current left shoulder disability and any incident of 
his active military service.  

3. The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

4. There is no medical evidence of objective indications of 
chronic disability, to a compensable degree, manifested by 
the veteran's complaints of pain in the knees, hips, or 
right shoulder.  

5. The service-connected low back disability is manifested by 
moderate-to-severe limitation of motion, radiculopathy, 
slight diminished sensation, tenderness, weakness, 
fatigability and incoordination.  

6. The veteran's initial claim for service connection for a 
low back disability was received on February 24, 1997.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for an 
undiagnosed illness manifested by left arm and shoulder 
pain and bone aches, specifically in the great toes, 
wrists, knees, hips, right shoulder, and back, is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 38 
C.F.R. § 3.317 (1999).  

2. The criteria for a 60 percent evaluation for service-
connected herniated nucleus pulposus at L4-5 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (1999).

3. An effective date of February 24, 1997, for the grant of 
service connection for status post-operative herniated 
nucleus pulposus at L4-5 is warranted.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Undiagnosed Illnesses

Service medical records in March 1969 note an injury to the 
left shoulder while playing baseball.  X-ray examination was 
negative at that time.  A diagnosis of left shoulder muscle 
pain was provided.  

A VA examination was conducted in March 1981.  The examiner 
noted that the veteran had aches and pains in various joints 
since 1973.  No swelling, deformity, or limitation of motion 
of joints was reported.  

The record contains medical evidence of treatment for 
bilateral wrist pain in 1986, diagnosed as Kienbock's 
disease, because of trauma due to the veteran's employment as 
a mechanic.  

The service medical records note complaints of left hip and 
inguinal area pain with radiation to the lower extremities.  
This pain was first noted in 1985.  The veteran indicated 
that the pain increased during his service in Southwest Asia.  

The separation medical examination in November 1991 noted 
tenderness along the left inguinal area and the lower lumbar 
area.  On a report of medical history (completed at the same 
time), the veteran reported "lots of problem [sic] with my 
legs/lower torso."  The veteran noted a history of painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" 
or locked knee, and foot trouble.  The examiner noted left 
inguinal area pain radiating to the leg, and leg pain after 
running or walking.  

The veteran's DD Form 214 noted service in Southwest Asia 
from December 1990 to July 1991.  In October 1990, before his 
service in Southwest Asia, the veteran filed a claim for VA 
benefits for service connection for a "bone problem."  VA 
examination in February 1992 provided a diagnosis of 
discomfort in the left lower extremity.  In October 1993, the 
veteran filed a claim for VA benefits for service connection 
for bone aches.  

Beginning in July 1997, the veteran was seen for complaints 
of pain in the left shoulder with no history of injury.  X-
ray studies showed a lytic lesion of the proximal humerus.  A 
health care provider indicated enchondroma or a type of 
fibrous dysplasia.  On orthopedic referral, the physician 
indicated that the symptoms were related to an impingement 
syndrome and the lesion in the humerus was a nidus of fibrous 
dysplasia.  The physician further stated that the veteran 
suffered from acute subacromial bursitis.  

A VA orthopedic examination was conducted in April 1998.  The 
veteran reported multiple joint aches and pains, including in 
the shoulders, knees, great toes, and wrists.  Range of 
motion testing of the hips, knees, and right shoulder was 
normal and full.  Reflex and gross sensory testing of the 
knees, ankles, and right shoulder  were intact.  The knees 
were stable to varus and valgus stress with no crepitus or 
effusion.  The examiner noted some mild tenderness to 
palpation of the parapatellar soft tissues (bilaterally) and 
in the right shoulder.  X-ray examinations of the knees, 
hips, and shoulders were normal except for the left proximal 
humeral lesion, consistent with fibrous dysplasia.  Following 
a complete physical examination, the examiner provided a 
diagnoses of left shoulder impingement syndrome and left 
proximal humerus fibrous dysplasia.  The examiner stated that 
he was unable to identify any generalized articular disease 
process and that many of the veteran's constitutional 
symptoms, physical findings, and extremity complaints were 
compatible with fibromyalgia syndrome.  

VA examination of the feet in July 1998 revealed gout with an 
acute episode in both first metatarsophalangeal joints in 
1995 or 1996 (with no recurrence).  Recurrence of gout in 
both great toes was noted in August 1999.  

In his notice of disagreement, received in October 1998, the 
veteran stated that his left arm and shoulder condition was 
the result of a piece of metal from an M-14 round or shell 
casing during basic training at Fort Bliss, Texas in 1969.  
The veteran further stated that his legs, knees, ankles, 
shoulders, and arms hurt and ache.  

Analysis

In November 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act."  This statute added a new title to 
the United States Code authorizing the VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an "undiagnosed illness" or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Act, the VA 
established 38 C.F.R. § 3.317 (1999), which defines 
qualifying Persian Gulf service, establishes the presumptive 
period for service connection, and cites a broad but 
nonexclusive list of signs or symptoms which may be 
representative of an undiagnosed illnesses for which 
compensation may be paid.  These "signs or symptoms" 
include the following: fatigue; signs or symptoms involving 
skin; headaches; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).  The signs and 
symptoms can include both objective evidence perceptible to 
an examining physician and other, non-medical indicators that 
are capable of independent verification, such as time lost 
from work, evidence that the veteran has sought medical 
treatment for symptoms, evidence affirming changes in the 
veteran's appearance, physical abilities, and mental and 
emotional attitude.  38 C.F.R. § 3.317(a)(2).  

The regulation establishes that the disability must be 
manifest either during active service in the Southwest Asia 
theater of operation during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i).  To be compensable under 
38 C.F.R. § 3.317, the disability cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1999).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3).  

A well-grounded claim for benefits under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 requires that the claimant present some 
evidence of the following: (1) that he or she is a Persian 
Gulf veteran; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; 
(3) which "became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001"; and (4) 
that such symptomatology "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Neumann v. West, 14 Vet. App. 12 
(2000)

Many of the signs and symptoms identified in 38 C.F.R. § 
3.317(b) are susceptible to lay observation by the veteran or 
other persons and do not require medical evidence.  However, 
some claims require medical evidence to establish a 
well-grounded claim, where the sign or symptom is not 
reasonably susceptible of observation by lay persons.   See 
VAOPGCPREC 4-99 (May 3, 1999).  

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or a air service in the Southwest Asia theater of 
operations during the Persian Gulf War, including Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d) (1999). 

The veteran has perfected appeals on the issues of service 
connection for an undiagnosed illness manifested by bone 
aches, specifically in the shoulders, knees, great toes, 
wrists, hips, and back, and left arm and shoulder pain.  To 
be compensable under 38 C.F.R. § 3.317, the disability cannot 
be attributed to any known clinical diagnosis.  The veteran's 
left arm and shoulder pain has been attributed to left 
shoulder impingement syndrome, left proximal humerus fibrous 
dysplasia, and acute subacromial bursitis.  Further, the 
veteran's back pain with radiating pain in both legs has been 
diagnosed (and granted service connection) as a herniated 
nucleus pulposus at L4-5.  The veteran's bilateral great toe 
pain has been diagnosed as gout and the bilateral wrist pain 
has been attributed to a diagnosis of Kienbock's disease due 
to industrial trauma.  As these conditions have been 
attributed to a known clinical diagnoses, service connection 
for an "undiagnosed" illness manifested by left arm and 
shoulder pain, back pain, and bilateral great toe pain is 
precluded.  

The veteran has also reported pain in his knees, hips, and 
right shoulder.  These conditions have not been attributed to 
any clinical diagnosis (except as pertains to the radiating 
pain in the bilateral lower extremities).  The veteran has 
established service in the Southwest Asia Theater of 
operations during the Persian Gulf War. A VA examination was 
conducted in April 1998 to evaluate the veteran's complaints 
of pains.  However, no objective indications of the veteran's 
subjective complaints of pains were noted, except for notes 
of tenderness at the knees and right shoulder.  No X-ray 
abnormalities, limitation of motion, instability, or loss of 
reflex or sensation were reported by the examiner.  

The veteran's medical records, since service in Southwest 
Asia, note only tenderness and pain in the left inguinal area 
and legs.  However, this condition was noted since 1985, five 
years before the veteran served in Southwest Asia.  
Significantly, the veteran filed a claim for a "bone 
problem" before his service in Southwest Asia.

There is no medical evidence that the knee pain, hip pain, or 
right shoulder pain has become manifest to a compensable 
degree during his service.  A compensable evaluation for 
impairment of the knee requires slight recurrent subluxation 
or instability, some limitation of motion, ankylosis, 
malunion or nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 
5256, 5257, 5260, 5261, 5262 (1999).  The medical records do 
not show any of these conditions.  A compensable evaluation 
for a hip disorder requires some limitation of motion, 
ankylosis, malunion or nonunion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250, 5251, 5252, 5255 (1999).  The medical 
records do not show any of these conditions.  A compensable 
evaluation for impairment of the right shoulder requires 
ankylosis, some limitation of motion, nonunion, or malunion.  
38 C.F.R. § 4.71a, Diagnostic Code 5200, 5201, 5202, 5203 
(1999).  The medical records do not show any of these 
conditions.  As the veteran does not have objective 
indications of chronic disability manifest to a compensable 
degree for his complaints of right shoulder, bilateral knee, 
and bilateral hip pain, the veteran's claim is not well 
grounded. 

The Board notes that the veteran also claims that his left 
arm and shoulder condition is a direct result of an inservice 
injury.  Notwithstanding the foregoing analysis, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that specific VA regulations which provide 
for presumptive service connection do not preclude an 
appellant from establishing service connection with proof of 
actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1040 (1995) (presumptive diseases due to radiation exposure).  
However, the threshold question is still whether these claims 
are well-grounded.  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Third, there must be a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, 
medical evidence of record notes diagnoses of left shoulder 
impingement syndrome, left proximal humerus fibrous 
dysplasia, and acute subacromial bursitis.  With respect to 
the second prong of the Caluza analysis, the service medical 
records note an injury to the left shoulder in 1969 while 
playing baseball.  The veteran has also reported that he was 
injured by shrapnel during basic training (but did not report 
the injury).  The Board notes that current X-ray examinations 
do not show any retained foreign bodies in the veteran's left 
shoulder.  The inservice injury appears to be acute and 
transitory and had resolved by service separation.  No 
further complaints, diagnoses or opinions of any residuals of 
the left shoulder injury were noted in the remaining years of 
his active service.  

In any event, regarding the third prong of the Caluza 
analysis (nexus evidence), the record contains no competent 
medical evidence of a nexus between the current shoulder 
disorder and any incident during military service.  Without 
such evidence the veteran's claim cannot be well grounded.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in limited circumstances 
where the veteran has referenced other known and "existing" 
evidence.  See Epps v. Brown, 9 Vet. App. 34`1, 344 (1996).  
In this case, neither the Board nor the RO is on notice of 
the existence of any evidence which exists that, if true, 
would make the veteran's claim for service connection 
plausible.  Therefore, the Board finds the VA has fully 
discharged any duty to inform the veteran of the type of 
evidence required to support his claim and to complete his 
application.  Consequently, the claim must be denied.  

II.  Evaluation and Effective Date of the Service Connected 
Back Disability.

The veteran initially injured his back in February 1996 
during a weekend drill.  The statement of medical examination 
noted that the veteran was on inactive duty training at the 
time and the injury was incurred in the line of duty.  

In February 1997, the veteran filed an initial claim for VA 
benefits for service connection for disability due to a lower 
back injury.  

The veteran was hospitalized in March 1998, during which a 
left partial hemilaminectomy with foraminotomy and 
microdiskectomy were performed.  A VA orthopedic examination 
was conducted in April 1998.  He reported reduction in the 
severity of the leg and back pain since the March 1998 
surgery.  He continued to note constant low-level back pain 
and some bilateral lower extremity radiating pain.  He 
indicated that the back and leg pain was accentuated by 
prolonged standing, sitting, or walking.  The examiner noted 
that he walked with a cane with a fairly normal gait.  
Physical examination revealed mild tenderness to palpation, 
but no true paralumbar muscle spasm.  Range of motion testing 
showed flexion to 30 degrees, extension to the neutral 
position, right and left lateral bending to 20 degrees, and 
bilateral rotation to 30 degrees with complaints of mild 
discomfort during the terminal phases of all movements.  X-
ray examination of the lumbosacral spine revealed minimal 
changes of spondylosis and a hemilaminectomy defect at L4-5 
on the left.  The examiner provided diagnoses of lumbar 
spondylosis.  

In his notice of disagreement, received in October 1998, the 
veteran stated that he had "lots of pain in his back, hips, 
and legs," and that his physicians had stated that his pain 
was a result of a damaged sciatic nerve.  The veteran also 
indicated that his compensation should start from the date of 
his injury, as he missed work due to the pain in his back and 
legs.  

The record contains outpatient treatment records, dated from 
April 1998 to September 1999, noting physical therapy and 
medical treatment following the veteran's back surgery.  The 
records noted continued complaints of low back pain with 
radiation down both legs and limited range of motion.  
Electromyography in March 1999 revealed evidence of chronic 
left L4-5 radiculopathy consistent with the history of spinal 
stenosis and laminectomy.  

A VA examination was conducted in February 2000, and the 
examiner noted review of the claims file.  The veteran 
indicated that following the March 1998 surgery, his pain 
symptoms did diminish, but were never completely resolved.  
He reported chronic back and bilateral leg pain, increasing 
with walking more than 100 feet.  The veteran noted that he 
was employed as a full-time maintenance employee, and had to 
stop activities frequently and sit for 10-15 minutes.  The 
examiner noted that the veteran walked with a slightly slowed 
gait, but no demonstrable limp.  Physical examination 
revealed mild paralumbar tenderness, but not fixed spasm in 
the paralumbar region.  The veteran was able to flex to the 
point of touching his fingertips to the floor, with some 
discomfort at the terminal phases of this motion.  Further 
range of motion testing revealed extension to 10 degrees, 
right and left lateral bending to 45 degrees, and bilateral 
rotation to 45 degrees with discomfort at the terminal 
aspects of all movements.  Sensory testing revealed slight 
diminishment of sensation in the right leg.  The examiner 
provided a diagnosis of lumbar spondylosis with spinal 
stenosis and chronic radiculopathy at the L4-5 level.  The 
examiner stated that pain can limit the functional ability at 
joints in the lumbar spine during flare-ups, but he was 
unable to document how much motion was limited.  The veteran 
reported a history of weakened movements, fatigability, and 
incoordination.  The examiner noted that such could not be 
tested for, but these symptoms were commonly associated with 
spinal stenosis.  


Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Consequently, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Intervertebral disc syndrome warrants a 40 percent evaluation 
if severe with recurring attacks and intermittent relief.  A 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc and little intermittent relief, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

The Board finds that the manifestations of the veteran's low 
back disability most closely approximate the criteria for a 
60 percent evaluation.  Although examination did not show 
demonstrable muscle spasm or absent ankle jerk, EMG showed 
radiculopathy and physical examination showed diminished 
sensation in the right leg.  The veteran has severe 
limitation of motion and reports functional limitations, 
including having to take frequent rests while at work, 
weakness, fatigability, and incoordination.  The VA examiner 
noted that all of these symptoms were commonly associated 
with the veteran's disability.  Further, even following 
surgery, the veteran continues to report chronic low back and 
lower extremity pain.  There is no indication of any 
intermittent relief from this condition.  

The veteran is currently receiving the highest possible 
evaluation under Diagnostic Code 5293 and all other 
diagnostic codes under 38 C.F.R. § 4.71a (1999) without 
evidence of complete ankylosis of the spine.  The Board finds 
that an evaluation above 60 percent is not warranted at this 
time.  The medical evidence of record, including the VA 
evaluations, supports only the conclusion that the veteran 
warrants (at most) a 60 percent evaluation for his service-
connected back disability.  An evaluation beyond 60 percent 
is not found.  Without consideration of the Court's decision 
in DeLuca and the benefit of doctrine, a 60 percent 
evaluation could not be found at this time.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record for either service connected disability.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1).  In light 
of the recent evaluations of the veteran's back (which the 
Board finds to be highly probative), there is no evidence 
which the Board may consider as credible to indicate that the 
disability at issue impairs earning capacity by requiring 
frequent hospitalizations.  In this regard, the Board must 
note that a 60 percent evaluation for a single back disorder 
is, by definition, severe.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

With regarding to the effective date issue, in general, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (1999).  In cases involving 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (1999).

The issue in the instant case is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability.  Decisions on such 
claims require review of the entire record, and not solely 
the most recent evidence.  See Fenderson supra.  The review, 
undertaken by the Board in such cases, is more closely 
analogous to review of an original claim, rather than a claim 
for an increased evaluation, as to what evidence is to be 
considered.  Further, in the instant case, the grant of 
service connection was from an original claim.  Therefore, 
the provision of 38 C.F.R. § 3.400(o) is not for application 
here.  

The Board notes that the claim was not received within one 
year after separation from service, nor even within one year 
of the date of his period of inactive duty training, which 
terminated on February 11, 1996.  See 38 C.F.R. § 
3.400(b)(2)(i).  The RO granted the claim effective February 
25, 1997.  The veteran's claim was stamped as received at the 
RO on February 24, 1997.  With that minor adjustment, there 
is no basis of record for an effective date prior to that 
granted by the RO.  



ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by bone aches is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by left arm and shoulder pain is denied.

Entitlement to an initial evaluation of 60 percent for 
service-connected herniated nucleus pulposus at L4-5, status 
post hemilaminectomy and microdiskectomy, is granted.

Entitlement to an effective date prior to February 24, 1997 
for the grant of service connection for status post-operative 
herniated nucleus pulposus at L4-5 is denied.



		
	John J. Crowley
	Acting Veterans Law Judge



 

